DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical filter and microlens of claim 10 which are recited as being disposed on an upper portion of the light source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that while Figs. 5A-C depict an optical filter and a microlens, they are not disposed on an upper portion of the light source and depict a configuration separate from that which is claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“control logic” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “control logic” the specification discloses “the controller 300 may include a plurality of circuits for controlling the pixel array 100. For example, in an exemplary embodiment, the controller 300 may include a row driver 310, a readout circuit 320, a control logic 330, and a light source driver 340.” ([0054] of the US PG Pub. version of the specification). Therefore, the means-plus-function limitation of “control logic” has been interpreted as controller (associated algorithm is provided in the form of a flow diagram in Fig. 2- and in prose at least in [0059], [0063]), or any equivalents thereof in light of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a biometric signal measuring device for obtaining and generating a “biometric signal” using a “light source”/ “external light signal” and a “pixel array”/ “plurality of unit pixels”. The disclosure provides several species for the biometric signal including a pulse 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
	(1) Level of Skill and Knowledge in the art/predictability in the art:
	The level of skill in the art of biometric signal measuring devices is high. In particular, devices using a light source to output light and a pixel array to sense reflected light to generate a PPG signal were well known in the art at the time of the invention. At the same time, it was not within the skill of the art to generate an ECG or and EMG signal using a light source to output light and a pixel array to sense reflected light. One of ordinary skill in the art would recognize that an ECG or EMG signal are obtained instead using electrodes.  

	(2) Scope of the invention in disclosure:
	Paragraph [0024] of the pre-grant publication of the instant application provides that “the biometric signals may include a pulse wave signal (PPG), an electrocardiography (ECG) signal and an electromyography (EMG) signal”. 
 

	(3) Physical Properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:
	As described above, the specification does not contain an actual reduction to practice but sets forth a prophetic method for obtaining an ECG or an EMG signal using the light source and pixel array. Although the claims and disclosure may recite that an ECG or EMG signal may be obtained as claimed, it is in the opinion of the Examiner that obtaining an ECG or an EMG signal by detection of reflected light is not known to one of ordinary skill in the art, without direction, written examples, and specific structures of the light source and pixel array that would hypothetically be used to obtain the ECG or EMG signal.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the 
Applicant may consider amending the claim to recite the species for which adequate written description is found, i.e. PPG signal, (instead of the genus “biometric signal”) to remedy the above issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “a first weight value” and “a second weight value” which renders the claim indefinite because it is unclear whether the first and second weight values are the same or different “predetermined weight” previously recited in claim 4, from which claim 4 depends. For the present purposes of examination, the interpretations have been interpreted as the same. Further clarification is required.
Claim 10 recites the limitation “an optical filter and a microlens disposed on an upper portion of the light source” which renders the claim indefinite. It is unclear whether both the optical filter and the microlens are disposed on an upper portion of the light source or only the 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0057502, February 21, 2019, hereinafter “Wang”) in view of Gbati I (US 2021/0093211, corresponding PCT filed March 8, 2019, hereinafter “Gbati”).
Regarding claim 1, Wang discloses a biometric signal measuring device (“The present invention relates to a device, system and method for skin detection. To enable a reliable, accurate and fast detection the proposed device comprises an input interface (30) for obtaining image data of a scene, said image data comprising a time sequence of image frames, an extraction unit (31) for extracting a photoplethysmography (PPG) signal from a region of interest of said image data” abstract) comprising: 
a light source configured to output a light signal to an object (“an illumination unit 22 (also called illumination source or light source or electromagnetic radiator), such as a lamp or LED, for illuminating/irradiating a region of interest 24, such as the skin of the patient's face (e.g. part of the cheek or forehead), with light” [0059]); 
a pixel array connected to a plurality of row lines and a plurality of column lines (), and comprising a plurality of unit pixels (“The image frames captured by the imaging may particularly correspond to a video sequence captured by means of an analog or digital photosensor, e.g. in a (digital) camera. Such a camera usually includes a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR) or provide information for different spectral ranges, particularly enabling the extraction of PPG signals. The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values. Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor.” [0058]) configured to sense a reflected light signal corresponding to a reflection of the output light signal by the object (“The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18.” [0059]); 
a binning controller configured to group the plurality of unit pixels to obtain one or more macro pixels (“Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]); and 
a controller configured to obtain a biometric signal of the object, based on a pixel signal generated by each of the one or more macro pixels according to the reflected light signal (“An extraction unit 31 extracts a PPG signal [biometric signal] 41 from a region of interest of said image data, wherein said region of interest may a single pixel or a group of pixel or an area resulting from a segmentation of one or more image frames.” [0062]; also see [0063]).
Although Wang further discloses the controller is configured to change settings of the light source (“an interface 20 for [...] providing medical personnel with an interface to change settings of the device 12, the camera 18, the illumination unit 22 and/or any other parameter of the system 10” [0060]; also see [0063]) which suggests the controller being configured to drive the light source, Wang fails to explicitly disclose the controller being configured to drive the light source.
However, Gbati teaches, in the same field of endeavor, a controller configured to drive the light source (“The controller may be configured to drive the light source of the cardiovascular surface by means of applying direct current or by means of pulse width modulation (PWM). The light source of the cardiovascular surface may be controlled by other methods as well, such as using different controller or applying direct current from a different source or using other digital or analog means.” [0128]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the controller being configured to drive the light source as taught by Gbati in order to reduce power consumption by ensuring the light source is only switched on when there is a reading to be made ([0141] of Gbati).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati as applied to claim 1 above and further in view of Rutten et al. (US 6,947,0861B1, September 20, 2005, hereinafter “Rutten”).
Regarding claim 2, Wang modified by Gbati discloses the limitations of claim 1 as stated above but is silent on wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the second number being greater than the first number.
However, Rutten teaches, in an analogous field of endeavor (e.g. binning of image sensors e.g col. 1, ll. 25-65), wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the second number being greater than the first number (“The proposed method enables variation of the size of the binning blocks within an image. In regions in which the individual sensor element provides only a poor signal-to-noise ratio, the noise is reduced by binning over larger regions (2.times.2, 3.times.3, or also asymmetrically) [second macro pixel], thus enhancing the signal-to-noise ratio. The accompanying lower spatial resolution is accepted. In regions in which the individual sensor element already provides a good signal-to-noise ratio, binning over only small regions (2.times.2) [first macro pixel] or even no binning (1.times.1) is selected, thus maintaining a high spatial resolution.” col. 2, l. 64- col. 3, l. 6).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the one or more macro pixels comprise a first macro pixel including a first number of unit pixels, among the plurality of unit pixels, and a second macro pixel including a second number of unit pixels, among the plurality of unit pixels, the second number being greater than the first number as . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati and Rutten as applied to claims 1-2 above and further in view of Masry (US 2014/0267262, September 18, 2014).
Regarding claim 3, Wang modified by Gbati and Rutten discloses the limitations of claim 2 as stated above. Rutten further teaches wherein the first macro pixel is disposed in a first location of the pixel array, and the second macro pixel is disposed in a second location of the pixel array (“positions” with weak signal and “positions” with strong signal col. 2, ll. 58-63).
Rutten is silent on the second location being farther from a center of the pixel array than the first location.
However, Masry teaches in an analogous field of endeavor (e.g. data binning in abstract, [0009]), a first macro pixel disposed in a first location of the pixel array, and the second macro pixel is disposed in a second location of the pixel array, the second location being farther from a center of the pixel array than the first location (see annotated Fig. 2 re-produced below, and corresponding description).


    PNG
    media_image1.png
    491
    702
    media_image1.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang in view of Rutten with the second location being farther from a center of the pixel array than the first location as taught by Masry in order to account for varying resolution ([0029] of Masry).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati as applied to claim 1 above and further in view of Natarajan et al. (US 2017/0281013, October 5, 2017, applicant submitted art via the IDS, hereinafter “Natarajan”).
Regarding claim 4, Wang modified by Gbati discloses the limitations of claim 1 as stated above. Wang further discloses a biometric signal generator configured to obtain the biometric signal by applying a predetermined weight to the digital signal and summing the predetermined weight and the digital signal (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal [biometric signal] from said combined image data values.” [0041]).
Although Wang discloses a digital signal as stated above, Wang fails to disclose an analog-to-digital converter configured to convert the pixel signal into a digital signal.
However, Natarajan teaches, in the same field of endeavor, an analog-to-digital converter configured to convert the pixel signal into a digital signal (“RX path 140 includes analog to digital converter (ADC) 144, which can convert an analog signal into a digital representation (1s and 0s representation).” [0031]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with an analog-to-digital converter configured to convert the pixel signal into a digital signal as taught by Natarajan in order to provide a digital representation of the pixel signal ([0031] of Wang). 
Regarding claim 7, Wang modified by Gbati and Natarajan discloses the limitations of claim 4 as stated above. Natarajan further teaches wherein: the controller further comprises an amplifier configured to amplify the pixel signal (“RX path 140 includes amplifier (amp) 142 to receive and amplify an analog signal from PD 114. When PD 114 detects light, it generates an output. Typically PD 114 outputs a signal that varies in current based on the intensity of light received at the detector. Thus, amplifier 142 can typically be or include a transimpedance amplifier (TIA) that converts an input signal that varies in current output into a signal that varies in voltage level.” [0031]); and the analog-to-digital converter is configured to convert the pixel signal amplified by the amplifier into the digital signal (“In one embodiment, ADC 144 converts the output of amplifier 142 into a digital representation.” [0031]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein: the controller further comprises an amplifier configured to amplify the pixel signal; and the analog-to-digital converter is configured to convert the pixel signal amplified by the amplifier into the digital signal as taught by Natarajan in order to provide a digital representation of the pixel signal ([0031] of Wang). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati and Natarajan as applied to claims 1 and 4 above and further in view of Alakarhu et al. (US 2008/0260291, October 23, 2008, hereinafter “Alakarhu”).
Regarding claim 5, Wang modified by Gbati and Natarajan discloses the limitations of claim 4 as stated above but fails to disclose wherein: the one or more macro pixels comprise a first macro pixel disposed in a first location of the pixel array, and a second macro pixel disposed in a second location of the pixel array, the second location being farther from a center of the pixel array than the first location; and a first weight value applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second weight value applied to a second digital signal converted from a second pixel signal generated by the second macro pixel.
However, Alakarhu teaches, in the same field of endeavor, wherein: the one or more macro pixels comprise a first macro pixel disposed in a first location of the pixel array (macro pixel 54 in Fig. 5, re-produced below, and corresponding description), and a second macro (macro pixel 50 in Fig. 5 and corresponding description); and a first weight value applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second weight value applied to a second digital signal converted from a second pixel signal generated by the second macro pixel (“perform binning in such a way that pixels are weighted with different weights of the binned (e.g., averaged) pixels formed by the binning” [0057]).

    PNG
    media_image2.png
    344
    487
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein: the one or more macro pixels comprise a first macro pixel disposed in a first location of the pixel array, and a second macro pixel disposed in a second location of the pixel array, the second location being farther from a center of the pixel array than the first location; and a first weight value applied to a first digital signal converted from a first pixel signal generated by the first macro pixel is greater than a second weight value applied to a second digital signal converted .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati and Natarajan as applied to claims 1 and 4 above and further in view of Gozzini et al. (US 2018/0046837, February 15, 2018, applicant submitted prior art via the IDS, hereinafter “Gozzini”).
Regarding claim 6, Wang modified by Gbati discloses the limitations of claim 4 as stated above but fails to disclose wherein the controller further comprises a light source driver configured to synchronize a driving timing of the light source with a detection timing of the pixel signal. 
However, Gozzini teaches, in the same field of endeavor, wherein the controller further comprises a light source driver configured to synchronize a driving timing of the light source with a detection timing of the pixel signal (“may be desirable that the light source 41 be synchronized with the optical image sensor 31, and more particularly, signal acquisition of the optical image sensor. For example, the light source 41 may cooperate with the optical image sensor 31 so that the optical image sensor operates in one or both of a rolling shutter mode and a global shutter mode, as will be appreciated by those skilled in the art.” [0044]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the controller further comprises a light source driver configured to synchronize a driving timing of the light source with a detection timing of the pixel signal as taught by Gozzini in order to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati as applied to claim 1 above and further in view of Huang et al. (US 2015/0008308, January 8, 2015, hereinafter “Huang”).
Regarding claim 8, Wang modified by Gbati discloses the limitations of claim 1 as stated above. Although Wang suggests a reduction in the time interval in which the controller detects and stores the pixel signal (“binning” described in [0058] results in a reduction in amount of data which reduces time), Wang modified by Gbati fails to explicitly disclose wherein a first time interval in which the controller detects and stores the pixel signal is shorter than a second time interval in which the controller converts the stored pixel signal into a digital signal.
However, Huang teaches, in the same field of endeavor, wherein a first time interval in which the controller detects and stores the pixel signal is shorter (Pixel Read Time circled in Fig. 2, re-produced below, and corresponding description) than a second time interval in which the controller converts the stored pixel signal into a digital signal (ADC Conversion Time circled in Fig. 2 and corresponding description).


    PNG
    media_image3.png
    548
    759
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang modified by Gbati with wherein a first time interval in which the controller detects and stores the pixel signal is shorter than a second time interval in which the controller converts the stored pixel signal into a digital signal as taught by Huang in order to reduce the overall time needed to convert the pixel signal to a digital signal (Abstract of Huang).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati as applied to claim 1 above and further in view of Addison et al. (US 2019/0269334, filed March 5, 2018, hereinafter “Addison”).
Regarding claim 9, Wang modified by Gbati discloses the limitations of claim 1 as stated above but fails to disclose wherein the controller is configured to convert the pixel signal into a digital signal in a state in which the light source is turned off.
(“Control circuitry 470 may be coupled to light drive circuitry 430, front-end processing circuitry 450, and back-end processing circuitry 414, and may be configured to control the operation of these components. In some examples, control circuitry 470 may be configured to provide timing control signals to coordinate their operation. For example, light drive circuitry 430 may generate one or more light drive signals, which may be used to turn on and off light source 436, based on the timing control signals provided by control circuitry 470. Front-end processing circuitry 450 may use the timing control signals to operate synchronously with light drive circuitry 430. For example, front-end processing circuitry 450 may synchronize the operation of an analog-to-digital converter and a demultiplexer with the light drive signal based on the timing control signals. In addition, the back-end processing circuitry 414 may use the timing control signals to coordinate its operation with front-end processing circuitry 450.” [0106]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the controller is configured to convert the pixel signal into a digital signal in a state in which the light source is turned off as taught by Addison in order to provide coordination between various operating components ([0106] of Addison).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gbati as applied to claim 1 above and further in view of Gozzini.
Regarding claim 10, Wang modified by Gbati discloses the limitations of claim 1 as stated above but is silent on further comprising an optical filter and a microlens disposed on an upper portion of the light source. 
However, Gozzini teaches, in the same field of endeavor, an optical filter (“the optical image sensor 31 may cooperate with a filter, for example, a narrow band spectral filter, that may correspond to the spectra of the light source 41. The filter may reduce background effects on finger recognition or increase tolerance to the background. The filter may be an optical filter, for example.” [0044]) and a microlens disposed on an upper portion of the light source (“The display layer 36 illustratively includes an array of display pixels 38 and/or micro-lenses for displaying images, as will be appreciated by those skilled in the art. In particular, the display layer 36 may be part of a light-emitting diode (LED) display. The LEDs or display pixels 38 may be spaced apart to allow light to pass through, and may be aligned with the openings 51 or pin holes.” [0051]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with an optical filter as taught by Gozzini in order to reduce background effects and increase tolerance to the background ([0044] of Gozzini). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with a microlens disposed on an upper portion of the light source as taught by Gozzini in order to provide a display option ([0051] of Gozzini).
Regarding claim 11, Wang modified by Gbati and Gozzini discloses the limitations of claim 10 as stated above. Gozzini further teaches, in the same field of endeavor, wherein the (“A visible light source or invisible light source (e.g., infrared (IR) or ultraviolet (UV)) [...] the optical image sensor 31 may cooperate with a filter, for example, a narrow band spectral filter, that may correspond to the spectra of the light source 41” [0044]; also see “near infrared (NIR) light” in [0067]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the optical filter comprises a near-infrared filter through which only a light signal in a near-infrared region in the reflected light signal passes as taught by Gozzini in order to reduce background effects and increase tolerance to the background ([0044] of Gozzini). 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang and Addison.
Regarding claim 12, Wang discloses a biometric signal measuring device (“The present invention relates to a device, system and method for skin detection. To enable a reliable, accurate and fast detection the proposed device comprises an input interface (30) for obtaining image data of a scene, said image data comprising a time sequence of image frames, an extraction unit (31) for extracting a photoplethysmography (PPG) signal from a region of interest of said image data” abstract) comprising: 
a pixel array comprising a plurality of unit pixels (“The image frames captured by the imaging may particularly correspond to a video sequence captured by means of an analog or digital photosensor, e.g. in a (digital) camera. Such a camera usually includes a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR) or provide information for different spectral ranges, particularly enabling the extraction of PPG signals. The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values. Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor.” [0058]), the plurality of unit pixels being grouped into one or more macro pixels (“Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]; 
a readout circuit configured to detect, during a first time period, a pixel signal output by each of the one or more macro pixels (“The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values.” [0058]) based on an external light signal (“When using a camera 18 the system 10 may further optionally comprise an illumination unit 22 (also called illumination source or light source or electromagnetic radiator), such as a lamp or LED, for illuminating/irradiating a region of interest 24, such as the skin of the patient's face (e.g. part of the cheek or forehead), with light, for instance in a predetermined wavelength range or ranges (e.g. in the red, green and/or infrared wavelength range(s)). The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18.” [0059], Fig. 1 and corresponding description); and 
a control logic (“processor or computer” [0063]) configured to control operation of the pixel array and the readout circuit (“an interface 20 for [...] providing medical personnel with an interface to change settings of the device 12, the camera 18, the illumination unit 22 and/or any other parameter of the system 10” [0060]), and to sum the digital signal to generate a biometric signal (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal [biometric signal] from said combined image data values.” [0041]).
Although Wang discloses a digital signal (“The camera may provide an analog or digital signal.” [0058]), Wang fails to disclose and to convert the detected pixel signal into a digital signal during a second time period.
However, Huang teaches, in the same field of endeavor, to convert the detected pixel signal into a digital signal during a second time period (ADC Conversion Time in Fig. 2, re-produced below, and corresponding description).

    PNG
    media_image4.png
    540
    718
    media_image4.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with and to convert the detected pixel signal into a digital signal during a second time period as taught by Huang in order to reduce the overall time needed to convert the pixel signal to a digital signal (Abstract of Huang).
timings of the pixel array and the readout circuit.
However, Addison teaches, in the same field of endeavor, the control logic being configured to control operation timings of the pixel array and the readout circuit (“In some examples, control circuitry 470 may be configured to provide timing control signals to coordinate their operation. For example, light drive circuitry 430 may generate one or more light drive signals, which may be used to turn on and off light source 436, based on the timing control signals provided by control circuitry 470. Front-end processing circuitry 450 may use the timing control signals to operate synchronously with light drive circuitry 430. For example, front-end processing circuitry 450 may synchronize the operation of an analog-to-digital converter and a demultiplexer with the light drive signal based on the timing control signals. In addition, the back-end processing circuitry 414 may use the timing control signals to coordinate its operation with front-end processing circuitry 450.” [0106]; also see [0107]-[0109], Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with the control logic being configured to control operation timings of the pixel array and the readout circuit as taught by Addison in order to in order to provide coordination between various operating components ([0106] of Addison).
Regarding claim 13, Wang further discloses wherein during the first time period, a photodiode included in each of the unit pixels is configured to generate charge (“a CMOS or CCD sensor [...] Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor. These photosensitive elements may be sensitive in a specific spectral range (i.e. representing a specific color). The image frames include at least some image pixels being representative of a skin portion of the person. Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]) based on the external light signal (“illuminating/irradiating a region of interest 24, such as the skin of the patient's face (e.g. part of the cheek or forehead), with light, for instance in a predetermined wavelength range or ranges (e.g. in the red, green and/or infrared wavelength range(s)). The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18” [0059]).
Regarding claim 14, Wang further discloses further comprising a light source configured to output a light signal to an object (“an illumination unit 22 (also called illumination source or light source or electromagnetic radiator), such as a lamp or LED, for illuminating/irradiating a region of interest 24” [0059]), wherein the pixel array is configured to sense the external light signal as a reflection of the output light signal reflected from the object (“The light reflected from said region of interest 24 in response to said illumination is detected by the camera 18.” [0059]).
Regarding claim 15, Wang modified by Huang and Addison discloses the limitations of claim 14 as stated above. Huang further teaches, in the same field of endeavor, wherein the light source is configured to output the light signal to the object in a global shutter manner (“Timing and control circuitry 48 controls both the row addressing and row driver circuitry 44 and the column readout circuitry 43 [...] global shutter readout” [0056]). 

Regarding claim 16, Wang modified by Huang and Addison discloses the limitations of claim 12 as stated above. Huang further teaches, in the same field of endeavor, wherein the first time period is shorter (Pixel Read Time in Fig. 2, re-produced above, and corresponding description) than the second time period (ADC Conversion Time in Fig. 2 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang modified by Gbati with wherein the first time period is shorter than the second time period as taught by Huang in order to reduce the overall time needed to convert the pixel signal to a digital signal (Abstract of Huang).
Regarding claim 17, Wang modified by Huang and Addison discloses the limitations of claim 12 as stated above. Huang further teaches, in the same field of endeavor, wherein the readout circuit is configured to sequentially scan row lines connected to the one or more macro pixels to detect the pixel signal from each of the one or more macro pixels (“Timing and control circuitry 48 controls both the row addressing and row driver circuitry 44 and the column readout circuitry 43 [...] provide timing control signals in accordance with rolling shutter readout” [0056]).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Natarajan.
Regarding claim 18, Wang discloses a biometric signal measuring device (“The present invention relates to a device, system and method for skin detection. To enable a reliable, accurate and fast detection the proposed device comprises an input interface (30) for obtaining image data of a scene, said image data comprising a time sequence of image frames, an extraction unit (31) for extracting a photoplethysmography (PPG) signal from a region of interest of said image data” abstract) comprising: 
a plurality of unit pixels connected to a plurality of row lines and a plurality of column lines (“The image frames captured by the imaging may particularly correspond to a video sequence captured by means of an analog or digital photosensor, e.g. in a (digital) camera. Such a camera usually includes a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR) or provide information for different spectral ranges, particularly enabling the extraction of PPG signals. The camera may provide an analog or digital signal. The image frames include a plurality of image pixels having associated pixel values. Particularly, the image frames include pixels representing light intensity values captured with different photosensitive elements of a photosensor.” [0058]); 
a binning controller configured to group the plurality of unit pixels to obtain one or more macro pixels (“Thereby, an image pixel may correspond to one photosensitive element of a photo-detector and its (analog or digital) output or may be determined based on a combination (e.g. through binning) of a plurality of the photosensitive elements.” [0058]); and 
a controller configured to generate a biometric signal (“An extraction unit 31 extracts a PPG signal [biometric signal] 41 from a region of interest of said image data, wherein said region of interest may a single pixel or a group of pixel or an area resulting from a segmentation of one or more image frames.” [0062]; also see [0063]) by applying a predetermined weight to the digital signal (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal from said combined image data values” [0041]).
Although Wang discloses the digital signal as stated above, Wang fails to disclose the controller being configured to convert a pixel signal generated by each of the one or more macro pixels based on an external light signal into a digital signal.
However, Natarajan teaches, in the same field of endeavor, converting a pixel signal generated by each of the one or more macro pixels based on an external light signal into a digital signal (“RX path 140 includes analog to digital converter (ADC) 144, which can convert an analog signal into a digital representation (1s and 0s representation).” [0031]).
. 


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Natarajan as applied to claim 18 above and further in view of Gaucel et al. (US 2014/0177973, June 26, 2014, hereinafter “Gaucel”).
	Regarding claim 19, Wang modified by Natarajan discloses the limitations of claim 18 as stated above but fails to disclose wherein the binning controller is configured to generate the one or more macro pixels by binning the plurality of row lines. 
	However, Gaucel teaches, in an analogous field of endeavor (e.g. binning to form macropixels e.g. see [0062]), generating the one or more macro pixels by binning the plurality of row lines (“In the non-limiting example of the invention illustrated by FIG. 3, the macropixels are formed by pixels grouped by rows, in the alignment of the interferometric fringes, not shown in the figure.” [0061], Fig. 3 and corresponding description). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Wang with wherein the binning controller is configured to generate the one or more macro pixels by binning the plurality of row lines as taught by Gaucel in order to provide the required resolution ([0005] of Gaucel). 
Regarding claim 20, Wang further discloses wherein the pixel signal is generated by summing output signals of unit pixels included in each of the one or more macro pixels (“the extraction unit may be configured to combine, per pixel or group of pixels and per image frame, image data values of at least two different wavelength channels as a weighted average to obtain said PPG signal from said combined image data values.” [0041])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0374602 to Koshiba also teaches sequentially scanning row lines in e.g. [0084]. US 2021/0152758 to Muraoka also teaches sequentially scanning row lines in e.g. [0074].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/Primary Examiner of Art Unit 3793